DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered.
Applicant’s arguments related to foreign priority are persuasive. Applicant’s foreign priority is acknowledged.
Applicant’s arguments related to grey scale and poor line quality are not persuasive. The replacement drawings are of poor quality and appear to be a grey scale conversion. 
Applicant has argued the improper translation issues have been addressed. This is not persuasive. The claims appear to have multiple translation issues. For example, claim 1 has been amended to include the limitation “dJrect10n”. “dJrect10n” is not a word and appears to be an error resulting from machine translation / character conversion. 
Applicant has argued multiple phrases are “hypernyms”. This is not persuasive. A hypernym is a word with a broad meaning that more specific words fall under. For example, color is a hypernym of red, color is a hypernym of green, color is a hypernym of blue. Color is the hypernym because red, green, and blue are specific colors. Some of the phrases Applicant has argued are hypernyms are mutually exclusive. For example the term “moving-fixed”. Fixed means not readily movable; firmly implanted; 

For example, Applicant argues:
As mentioned before, a springing fixed cone valve and an elastic moving-fixed cone valve represent the same structure, and the applicant only generates a typo error when translating the patent specification and claims. And for this reason, the applicant replaces an elastic moving-fixed cone valve with a springing fixed cone valve in the claims. 

This is not persuasive. The term “elastic moving-fixed cone valve” was added by amendment to paragraph 2 of claim 1 in the amendment filed 3/22/2022. It is unclear in view of Applicant’s arguments if the “springing fixed cone valve” requires a spring or if the material itself is an elastic material. Additionally, both “springing fixed cone valve” and “elastic moving-fixed cone valve” appear in claim 1. 

Applicant argues: 
According to Merriam-Webster Dictionary, "integral" means "composed of constituent parts" or "the result of a mathematical integration". According to Oxford Dictionary, "integral" means "being an essential part ofsometh  or "having all the parts that are necessary for something to be complete( equivalent to complete) ". 
In the present application, "integral" is used In Claim I --"The elastic moving- fixed cone valve3 and the fixed plunger body4 being connected to an integral through the inner fixed Pump cylinder9", at this time, integral is used to express the meaning of linking both the elastic moving-fixed cone valve 3 (a springing fixed cone valve) and the fixed plunger body 4 together. Plus the schematic structural diagrams of figures 1, 11 and 12, those skilled in the art can clearly understand that in the present application, the term "integral" is not used to describe "the result of a mathematical integration", but is used to describe connecting two components together. 
Therefore, Applicant respectfully submits that the term "integral" is clear.

some unknown component that Applicant has named “an integral” which must pass physically through the fixed pump and connect the valve and plunger body. 

Applicant argues:
The applicant fails to find the English phrase "moving-fixed three cylinder double-spiral centering plug-valve cone valve pump" in claim 1. However, the applicant considers that the English phrase referred to by the examiner should be the designation part of the subject matter of claim 1, namely- moving-fixed three- cylinder double-spiral centering plug valve cone valve pump.

This is not persuasive. The examiner notes the quoted text appears in at least the first 13 words of claim 1. Additionally, the examiner notes the quoted text, while using English words, is not an English phrase. The Examiner believes the translation issues persist. Assuming arguendo the claim language "moving-fixed three cylinder double-spiral centering plug-valve cone valve pump" is not in the claim as argued by Applicant, it should not be read into or designated part of the subject matter of claim 1 as argued by Applicant. 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”
Also see MPEP 2111 “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).”
	The claims, specification, and Applicant’s arguments use the same terms claim terms as gerunds and present participles of verbs. For example, it is unclear if “the springing fixed cone valve” is the name of a cone valve, whether the cone valve comprises a spring and is fixed to another component, whether the cone valve is fixed by the spring to another component, or whether the cone valve is fixed in a specific position until the spring force is overcome. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
combined type movable and fixed three-cylinder body" and " 9—internally fixed pump cylinder" have both been used to designate the central tube. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is unclear what structure is specifically required by the claims, how the structural components can perform the descriptive functions, and/or how the components structurally relate to each other.
Some, BUT NOT ALL, examples are as follows.
Claim 1 includes the limitation(s): “an elastic moving-fixed cone valve” It is unclear what structural element the limitation “an elastic moving-fixed cone valve” is referencing. The term “elastic moving-fixed cone valve” appears only in the claims. 
Additionally, it is unclear in view of Applicant’s arguments if the “springing fixed cone valve” requires a spring or if the material itself is an elastic material as Applicant has argued they are the same structure, however, both “springing fixed cone valve” and “elastic moving-fixed cone valve” appear in claims.
Claim 1 includes the limitation(s): “a moving-fixed double centering centralizer” It is unclear how the moving-fixed double centering centralizer is both moving and fixed. The specification as filed does not describe how the moving-fixed double centering 
 It is also unclear what structure is required by a “double centering centralizer”. The specification as filed describes the double centering centralizer using language similar to the claims. Based on the figures, the centralizer appears to be a standard centralizer. 
Claim 1 has been amended to include the limitation “dJrect10n”. “dJrect10n” is not a word and appears to be an error resulting from machine translation / character conversion. 
Claim 1 includes the limitation(s): “moving-fixed three cylinder double-spiral centering plug-valve cone valve pump” It is unclear how the moving-fixed three cylinder double-spiral centering plug-valve cone valve pump is both moving and fixed. The specification as filed does not describe how the moving-fixed three cylinder double-spiral centering plug-valve cone valve pump is both moving and fixed.
Claim 1 includes the limitation(s): “a moving-fixed three-cylinder body.” It is unclear how the cylinder body is both moving and fixed. The specification as filed does not describe how the cylinder body is both moving and fixed
The Office suggest that Applicant review claims 1, 7-10 and MPEP sections 608, 2113, 2114, and 2173.

Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Some, BUT NOT ALL, examples are as follows.
Claim 1 has been amended to include the limitation “dJrect10n”. “dJrect10n” is not a word and appears to be an error resulting from machine translation / character conversion. 

Claim 1 includes the limitation(s): “an elastic moving-fixed cone valve” It is unclear what structural element the limitation “an elastic moving-fixed cone valve” is only in the claims. The specification describes a “movable cone valve integrated with guide rod” as element 2 and a “fixed cone valve” as element 3. The claims recite “an elastic moving-fixed cone valve” it is unclear if the limitation “an elastic moving-fixed cone valve” is referring to the “movable cone valve integrated with guide rod”, the “fixed cone valve”, or a different valve. 
Additionally, it is unclear in view of Applicant’s arguments if the “springing fixed cone valve” requires a spring or if the material itself is an elastic material as Applicant has argued they are the same structure, however, both “springing fixed cone valve” and “elastic moving-fixed cone valve” appear in claims.
Claim 1 includes the limitation(s): “moving-fixed three cylinder double-spiral centering plug-valve cone valve pump” It is unclear how the moving-fixed three cylinder double-spiral centering plug-valve cone valve pump is both moving and fixed. The specification as filed does not describe how the moving-fixed three cylinder double-spiral centering plug-valve cone valve pump is both moving and fixed.
Claim 1 includes the limitation(s): “a moving-fixed three-cylinder body.” It is unclear how the cylinder body is both moving and fixed. The specification as filed does not describe how the cylinder body is both moving and fixed
Claim 1 includes the limitation(s): “a moving-fixed double centering centralizer” It is unclear how the moving-fixed double centering centralizer is both moving and fixed. The specification as filed does not describe how the moving-fixed double centering centralizer is both moving and fixed.

The specification as filed designates reference character 5 as movable and fixed double centralizers. However, the figures only show one component with reference character 5 (see Fig. 1) and it appears to be a single centralizer. Fig. 11 shows the centralizer moving. It is unclear how the generic centralizer is both moving and fix. It is unclear how the generic centralizer is “double centering”. It is unclear if the claim requires two centralizers. 
Claim 1 includes the limitation(s): “… the fixed plunger body being connected to an integral through…” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “integral” in the claim is used by the claim to mean “some unknown structural component,” while the accepted meaning is an adjective meaning “necessary to make complete; essential or fundamental” or “a function of which a given function is the derivative and which may express the area under the curve of a graph of the function.” The term is indefinite because the specification does not clearly redefine the term.

 “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” See MPEP 2173.05(p). 
The Office suggest that Applicant review claims 1, 7-10 and MPEP sections 608, 2113, 2114, and 2173.
Claims 7-10 are additionally rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claims 1, 7-10 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112(a) & 112(b) rejection(s) have been resolved by the Applicant.

The closest prior art references are as follows:
Gronning (US 20170145786) teaches: A moving-fixed three-cylinder double-spiral centering plug-valve cone valve pump, characterized in: 
comprising a moving-fixed three-cylinder body (Gronning comprising plunger, B, T, 14), 
an elastic moving-fixed valve (Gronning S), 
a fixed plunger body (Gronning 12), 
a guide rod moving valve (Gronning T), 
a moving-fixed double centering centralizer (Gronning 24), and a bolt support, 
wherein the moving-fixed three-cylinder body comprises an outer fixed pump cylinder (Gronning B), a middle moving pump cylinder (Gronning comprising plunger), and an inner fixed pump cylinder (Gronning 14) disposed coaxially from outside to inside, 
the guide rod moving valve and the moving-fixed double centralizer being disposed (Gronning Fig. 1) in the cylinder cavity of the outer fixed pump cylinder from top to bottom; 

the elastic moving-fixed valve and the fixed plunger body being disposed (Gronning T) in the cylinder cavity of the middle moving pump cylinder from up to bottom; 
the elastic moving-fixed valve and the fixed plunger body being connected to an integral through the inner fixed pump cylinder; 
the outer fixed pump cylinder and the inner fixed pump cylinder being fixed at the bottom of a tubing string through a pump cylinder coupling (Gronning [0023]); 
the box bottom portion of the pump cylinder coupling being provided with a coupling diversion round hole and a desilting ring groove radially in turn from inside to outside.
Michael (US 6193483) teaches a downhole pump system comprising centralizers (Michael 16, 18) and a cone valve (Michael 24, 26).
Hofstatter (US 20110300003) [0014], teaching ball valves, cylindrical valves, poppet valves, inclined seat valves, pinch valves and plug valves as known equivalents for use in reciprocating pump systems.
Bland (US 4880062) teaches a standing valve comprising a ring member for a reciprocating pump. 
Boyd (US 20160245417) teaches a reciprocating pump plunger comprising a dart valve and an external helical centralizer. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674